

SEVERANCE AGREEMENT AND GENERAL RELEASE
This Severance Agreement and General Release (this “Agreement” or this
“Agreement and General Release”) is entered into by Jeffrey E. Smith
(“Executive”) and PDI, Inc. (the “Company”). Executive and the Company are
jointly referred to in this Agreement as the “Parties.”
1.Termination of Employment. Executive’s employment with the Company will
terminate upon his retirement effective February 27, 2015 (the “Termination
Date”). Executive and the Company agree that Executive’s retirement falls within
the scope of Paragraph 2 of the Amended and Restated Employment Separation
Agreement dated October 20, 2014 between Executive and PDI (“ES Agreement”), a
copy of which is attached hereto as Exhibit A. Executive and PDI further agree
that his retirement is in accordance with Paragraph 2(iii) of the PDI, Inc.
Restricted Stock Grant Agreement for Jeffrey E. Smith Grant Date: April 4, 2013
(the “RS Grant Agreement”), and Paragraph 2(iii) of the PDI, Inc. Restricted
Stock Grant Agreement for Jeffrey E. Smith Grant Date: February 25, 2014, a copy
of which are attached hereto as Exhibit B.
2.    Consideration. In consideration for signing this Agreement and General
Release and in accordance with terms of the ES Agreement (Exhibit A), the
Company agrees:
i.
To pay Executive severance in the lump sum total amount of Five Hundred Nine
Thousand Two Hundred Twenty Dollars and Zero Cents ($509,220.00) in accordance
with Paragraph 2 of the ES Agreement (the “Severance Payment”), less applicable
withholding required by law, plus

ii.
A lump sum in the amount of Seventy Seven Thousand Five Hundred Seventy Two
Dollars and Eighty-Four Cents ($77,572.84) for the average cash incentive
compensation paid during the most recent three (3) years immediately preceding
the termination date.

iii.
If Executive properly and timely elects to continue medical and dental coverage
under the Company’s plan in accordance with the continuation requirements of
COBRA, the Company shall reimburse Executive for the cost of the premium for
such coverage for up to a twelve (12) month period beginning on the Termination
Date and ending on February 29, 2016; or (ii) the date on which Executive
becomes eligible for other group health coverage. Thereafter Executive shall be
entitled to elect to continue COBRA coverage for the remainder of the COBRA
period, at Executive’s own expense and as required by law. In order to receive
reimbursement hereunder, Executive must submit proof of payment acceptable to
the Company within 90 days after Executive incurs such expenses.

Executive understands and agrees that he is not entitled to any severance money
or benefits, other than those offered in accordance with the terms of the ES
Agreement (Exhibit A) and this Agreement, except as may be provided by the RS
Stock Agreement.
Subject to Paragraph 3 below and/or as otherwise provided by this Agreement, the
Severance Payment will be made once this Agreement becomes effective and within
60 days of the Termination

-1-

--------------------------------------------------------------------------------



Date. Notwithstanding the foregoing, if the 60 day period following the
Executive’s termination ends in a calendar year after the year in which the
Executive’s employment terminates, the Severance Payment shall be made no
earlier than the first day of such later calendar year.
3.    Delay of Payment to Comply with Code Section 409A. Notwith-standing
anything herein to the contrary, if at the time of Executive’s termination of
employment with the Company, Executive is a “specified employee” within the
meaning of Code Section 409A and the regulations promulgated thereunder, then if
and to the extent required in order to avoid the imposition on Executive of any
excise tax under Code Section 409A, the Company shall delay the commencement of
such payments (without any reduction) by a period of six (6) months after
Executive’s termination date. Any payments that would have been paid during such
six (6) month period but for the provisions of the preceding sentence shall be
paid in a lump sum to Executive six (6) months and one (1) day after Executive’s
termination of employment. The 6-month payment delay requirement of this
Paragraph 3 shall apply only to the extent that the payments under this
Paragraph 3 are subject to Code Section 409A. With respect to payments or
benefits under this Agreement that are subject to Code Section 409A, whether
Executive has had a termination of employment shall be determined in accordance
with Code Section 409A and applicable guidance issued thereunder.
4.    409A Compliance. The following rules shall apply, to the extent necessary,
with respect to distribution of the payments and benefits, if any, to be
provided to the Executive under this Agreement. This Agreement is intended to
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”) and the parties hereto agree to interpret, apply and
administer this Agreement in the least restrictive manner necessary to comply
therewith and without resulting in any increase in the amounts owed hereunder by
the Company. Subject to the provisions in this Section, the Severance Payments
pursuant to this Agreement shall begin only upon the date of the Executive’s
“separation from service” which occurs on or after the date of the Executive’s
termination of employment. It is intended that each installment of the severance
payments and benefits provided under this Agreement, if any, shall be treated as
a separate “payment” for purposes of Section 409A.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A, to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (ii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred and (iii) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit. Notwithstanding anything herein to the contrary, the Company shall have
no liability to the Executive or to any other person if the payments and
benefits provided in this Agreement that are intended to be exempt from or
compliant with Section 409A are not so exempt or compliant.
5.    Tax Obligations. Executive agrees and understands that he will fully
assume all tax obligations on the sums set forth in Paragraph 2 of this
Agreement and that the will be

-2-

--------------------------------------------------------------------------------



exclusively liable for the payment of federal, state, and/or local taxes which
may be determined to be due as a result of any consideration or payment received
by him pursuant to this Agreement. In addition, Executive agrees to fully
indemnify and hold harmless the Company from payment of any and all taxes,
interest or penalties that may be required of it by any government agency at any
time as a result of any payment or consideration paid by him pursuant to this
Agreement. The Executive further acknowledges that neither the company nor any
representative of the Company has made any promise, representation or warranty,
express or implied, regarding the tax consequences of any consideration paid
pursuant to this Agreement.
6.    Limitation of Payments. If any payment or benefit due under this
Agreement, together with all other payments and benefits Executive receives or
is entitled to receive from the Company, would (if paid or provided) constitute
an excess parachute payment (within the meaning of Section 280G(b)(l) of the
Code), the amounts otherwise payable and benefits otherwise due under this
Agreement will be limited to be minimum extent necessary to ensure that no
portion thereof will fail to be tax-deductible to the Company by reason of
Section 280G of the Code. The determination of whether any payment or benefit
would (if paid or provided) constitute an excess parachute payment will be made
by the Board, in its sole discretion. Any such reduction in the preceding
sentence shall be made in the following order: (i) first, any future cash
payments (if any) shall be reduced (if necessary, to zero); (ii) second, any
current cash payments shall be reduced (if necessary, to zero); (ii) third, all
non-cash payments (other than equity or equity derivative related payments)
shall be reduced (if necessary, to zero); and (iv) fourth, all equity or equity
derivative payments shall be reduced. Notwithstanding the foregoing, the Company
shall use commercially reasonable efforts to bring the issue to a shareholder
vote in accordance with Section 280G(b)(5) of the Code and the Treasury
Regulations thereunder.
7.    Executive’s General Release of Claims. In exchange for the severance
benefits described in Paragraph 2 of this Agreement, Executive knowingly and
voluntarily releases PDI, Inc., and its parent corporations, affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns, and
their current and former employees, attorneys, officers, directors,
shareholders, agents, representatives and employee benefit plans and programs
and their administrators and fiduciaries (collectively referred to in this
Agreement and General Release as the “Released Parties”), from any and all
claims, known and unknown, resulting from anything which has happened up to the
date Executive signs this Agreement, including any claim for attorneys’ fees.
For purposes of this release, “Executive” includes Executive and his heirs and
legal representatives.
Without limiting the release in the prior paragraph in any way, Executive
expressly waives and releases all claims relating to or arising out of any
conduct of the Released Parties and/or any aspect of Executive’s employment with
the Company and Executive’s termination, including, but not limited to all
claims under:
•
The Age Discrimination in Employment Act;

•
The National Labor Relations Act;

•
Title VII of the Civil Rights Act;

•
Sections 1981 through 1988 of Title 42 of the United States Code;


-3-

--------------------------------------------------------------------------------



•
The Employee Retirement Income Security Act (except for any vested benefits
under any tax qualified benefit plan);

•
The Genetic Information Nondiscrimination Act;

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act;

•
The Occupational Safety and Health Act;

•
The Workers Adjustment and Retraining Notification Act;

•
The Fair Credit Reporting Act;

•
The Family and Medical Leave Act;

•
The Equal Pay Act;

•
The Uniformed Services Employment and Reemployment Rights Act;

•
Employee Polygraph Protection Act;

•
The Employee (whistleblower) civil protection provisions of the Corporate and
Criminal Fraud Accountability Act (Sarbanes-Oxley Act);

•
The New Jersey Law Against Discrimination;

•
The New Jersey Civil Rights Act;

•
The New Jersey Family Leave Act;

•
The Millville Dallas Airmotive Plant Job Loss Notification Act;

•
The New Jersey Conscientious Employee Protection Act;

•
The New Jersey Equal Pay Law;

•
The New Jersey Occupational Safety and Health Law;

•
The New Jersey Smokers’ Rights Law;

•
The New Jersey Genetic Privacy Act;

•
The New Jersey Fair Credit Reporting Act;

•
The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing A Workers’ Compensation Claim;

•
other federal, state or local law equal employment opportunity or other laws,
regulations, or ordinances;

•
breach of contract; quasi contract; negligence; interference with
contract/business

•
advantage; fraud; defamation; intentional infliction of emotional distress;

•
common law wrongful discharge from employment; and

•
any other duty or obligation of any kind or description to the fullest extent
permissible by law.

Executive does not waive or release: (1) his right to enforce or challenge this
Agreement and General Release; (2) any vested rights which Executive may have
under any employer sponsored benefit plan; (3) the right to file any unwaivable
charge or complaint with a government administrative agency (although Executive
does waive and release any right to recover damages in connection with any such
charge or complaint relating to anything which has happened up to the date
Executive signs this Agreement); (4) rights or claims which cannot lawfully be
released; and/or (5) rights or claims arising after the date Executive signs
this Agreement.
Executive represents that as of the date he signs this Agreement and General
Release, he is unaware of any work related illness or injury. Executive also
acknowledges and agrees that he has fully and timely received all wages,
overtime compensation, bonuses, commissions, benefits, and/or other amounts due
in connection with his employment with and termination from the Company.

-4-

--------------------------------------------------------------------------------



6.    Confidentiality and Return of Property. Executive represents that
Executive has not divulged any proprietary or confidential information of the
Company and has and will continue to maintain the confidentiality of such
information consistent with the Confidentiality, Non-Solicitation, and Covenant
Not to Compete Agreement signed by Executive and dated on May 15, 2006 (the
“Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement”), a
copy of which is attached hereto as Exhibit C and incorporated by reference
herein, the Company’s policies, and/or or as otherwise required by law.
Executive represents that Executive has returned all of the Company’s property,
documents, and/or any confidential or proprietary information in Executive’s
possession or control. Executive also agrees that Executive is in possession of
all of Executive’s property that Executive had at the Company’s premises and
that the Company is not in possession of any of Executive’s property.
8.    Governing Law and Interpretation. This Agreement shall be interpreted in
accordance with the laws of the State of New Jersey without regard to principles
of conflicts of laws.
9.    Severability. Should any provision or part of any provision of this
Agreement be declared illegal, unenforceable, or ineffective in any legal forum,
that provision or part of that provision shall immediately become null and void,
but the rest of this Agreement and General Release will remain in full force and
effect.
10.    Nonadmission of Wrongdoing and Attorneys’ Fees. Neither party, by signing
this Agreement, admits any wrongdoing or liability to the other. Both Executive
and the Company deny any wrongdoing or liability. The Parties shall each bear
their own attorneys’ fees and/or expenses incurred in connection with this
Agreement and no party shall be deemed a prevailing party for any purpose.
11.    Amendment. This Agreement may not be modified, altered or changed except
in writing and signed by both Executive and the Company.
12.    Entire Agreement. This Agreement and General Release sets forth the
entire agreement between Executive and the Company. This Agreement and General
Release supercedes and replaces any and all prior agreements or understandings
between the Executive and the Company, except the Confidentiality,
Non-Solicitation and Covenant Not To Compete Agreement (Exhibit C) and the PDI,
Inc. Restricted Stock Grant Agreement for Jeffrey E. Smith Grant Date: April 4,
2013 (Exhibit B), which shall survive and continue to remain in full force and
effect. Executive acknowledges that Executive has not relied on any
representations, promises, or agreements of any kind made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release, except for those set forth in this Agreement and General Release.
13.    Representation by Counsel. Executive acknowledges that he has had ample
time and opportunity to consult with the attorney of his choice in connection
with his execution of this Agreement if he elected to do so; that he has
carefully read and fully understands all of the provisions of this Agreement;
and that he has had adequate time to review this Agreement and the General
Release contained in this Agreement.

-5-

--------------------------------------------------------------------------------



14.    ADEA Waiver. Executive acknowledges that he is releasing claims arising
under the Age Discrimination in Employment Act (“ADEA”). To satisfy the
requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. § 626(f),
the Company and Executive agree as follows:
a.
Executive represents that he has carefully read and fully understands the terms
of this Agreement and General Release.

b.
Executive is advised to consult with an attorney before signing this Agreement
and General Release.

c.
Executive acknowledges and understands that he has had twenty-one (21) days to
consider this Agreement and General Release.

d.
Executive represents that he has taken as much time as necessary to consider
whether to sign this Agreement and General Release and has chosen to sign this
Agreement and General Release freely, knowingly, and voluntarily.

e.
For a seven (7) day period after Executive signs this Agreement and General
Release, Executive may revoke this Agreement and General Release by delivering a
written revocation to Nancy McConville, PDI, Inc., Morris Corporate Center One,
300 Interpace Parkway, Parsippany, NJ 07054. The revocation must be personally
delivered to Nancy McConville or mailed to Nancy McConville and postmarked
within seven (7) days of the date the Executive signs this Agreement and General
Release. This Agreement and General Release will not become effective or
enforceable until after the end of this revocation period.

8.    Agreement is Joint Product. The Parties acknowledge that this Agreement is
a joint product and shall not be construed for or against any party on the
ground of sole authorship. This Agreement may be executed in multiple originals,
each of which shall be considered an original instrument, but all of which shall
constitute one (1) agreement, and shall bind the Parties hereto and their
successors, heirs, assigns, and legal representatives.
EXECUTIVE
 
PDI, Inc.
/s/ Jeffrey E. Smith
By:
/s/ Jennifer Leonard
Jeffrey E. Smith
 
Jennifer Leonard,
Sr. Vice President 
Human Resources and IT
Date: February 28, 2015   
 
Date: March 9, 2015   




-6-